Case 0:21-cv-60111-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 1 of 54




                              UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA


        Abigail T. Bean, as legal guardian of C.B.,
        and all others similarly situated,                Case No.

             Plaintiff,

        v.                                                CLASS ACTION COMPLAINT

        MEDNAX, Inc., a Florida Corporation,

        and
                                                          JURY TRIAL DEMANDED
        Pediatrix Medical Group, Inc.,

             Defendants.


              Plaintiff Abigail T. Bean, as legal guardian of a minor child whose initials are C.B.

     (“Plaintiff”), individually and on behalf of all other similarly situated individuals, and by and

     through her undersigned counsel files this Class Action Complaint against MEDNAX

     Services, Inc. (“MEDNAX”) and Pediatrix Medical Group, Inc. (“Pediatrix”), a MEDNAX

     company of MEDNAX (collectively, “Defendants”), and alleges the following based upon

     personal knowledge of facts pertaining to C.B. and upon information and belief based upon

     the investigation of counsel as to all other matters.

                                         NATURE OF THE ACTION
              1.      With this action, Plaintiff seeks to hold Defendants responsible for the harms

     they caused C.B. and the nearly 1.3 million similarly situated persons in the massive and

     preventable data breach that took place between June 17, 2020 and June 22, 2020 by which

     cyber criminals, through a phishing event, infiltrated Defendants’ inadequately protected



                                                      1
Case 0:21-cv-60111-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 2 of 54




     Microsoft Office 365-hosted business email accounts where sensitive personal information

     was being kept unprotected (“Data Breach” or “Breach”).1

             2.       The cyber criminals gained access to certain of Defendants’ Microsoft Office

     365 business email accounts with the apparent intention of stealing protected personal

     information and protected health information of hundreds of thousands of individuals,

     including newborn babies and young children, whose information was stored on Defendants’

     computer systems and in Defendants’ business email accounts.

             3.       MEDNAX is a physician-led healthcare organization that partners with

     hospitals, health systems and healthcare facilities to offer clinical services spanning the

     continuum of care, as well as revenue cycle management, patient engagement and

     perioperative improvement consulting solutions.2 The Company is registered with the U.S.

     Security and Exchange Commission

             4.       Pediatrix, a MEDNAX company established in 1979, is the nation’s largest

     provider of maternal-fetal, newborn and pediatric subspecialty services and delivers

     comprehensive, customized health solutions designed to enhance the patient experience.3

     Pediatrix provides services to 41 states and Puerto Rico, employs over 1,975 physicians and

     over 1,050 advanced practice providers.

             5.       MEDNAX and Pediatrix collaborate with their partners and affiliates “to

     develop customized solutions that benefit hospitals, patients and payors,” and touts on their



     1
       The Data Breach appears on the U.S. Department of Health and Human Services’ online public breach tool and
     shows that approximately 1,290,670 individuals were affected by the Data Breach. See
     https://ocrportal.hhs.gov/ocr/breach/breach_report.jsf (last accessed Jan. 12, 2021).
     2
       https://www.mednax.com/about/ (last accessed January 8, 2021).
     3
       https://www.mednax.com/about/mednax-companies/ (last accessed Jan. 15, 2021).


                                                          2
Case 0:21-cv-60111-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 3 of 54




     website that they are “trusted by patients, hospitals, and referring physicians to take great care

     of the patient, every day and in every way.”4

               6.       Plaintiff and Class members are required, as patients of Defendants and their

     affiliate partners, to provide Defendants with their “Personal and Medical Information”

     (defined below), with the assurance that such information will be kept safe from unauthorized

     access. By taking possession and control of Plaintiff’s and Class members’ Personal and

     Medical Information, Defendants assume a duty to securely store the Personal and Medical

     Information of Plaintiff and the Class.

               7.       Defendants breached this duty and betrayed the trust of Plaintiff and Class

     members by failing to properly safeguard and protect their Personal and Medical Information,

     thus enabling cyber criminals to steal it.

               8.       The compromised Personal and Medical Information at issue includes (i)

     patient contact information (such as patient name, guarantor name, address, email address, and

     date of birth); (2) Social Security number, driver’s license number, state identification number,

     and/or financial account information; (3) health insurance information (payor name, payor

     contract       dates,   policy   information   including   type   and   deductible   amount   and

     subscriber/Medicare/Medicaid number); (4) medical and/or treatment information (dates of

     service, location, services requested or procedures performed, diagnosis, prescription

     information, physician names, and Medical Record Numbers); and (5) billing and claims




     4
         Id.


                                                       3
Case 0:21-cv-60111-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 4 of 54




     information (invoices, submitted claims and appeals, and patient account identifiers used by

     the patient’s provider).5

                9.      Defendants’ misconduct – failing to timely implement adequate and reasonable

     measures to protect Plaintiff’s Personal and Medical Information, failing to timely detect the

     Data Breach, failing to take adequate steps to prevent and stop the Data Breach, failing to

     disclose the material facts that they did not have adequate security practices in place to

     safeguard the Personal and Medical Information, failing to honor their promises and

     representations to protect Plaintiff’s and Class members’ Personal and Medical Information,

     and failing to provide timely and adequate notice of the Data Breach – caused substantial harm

     and injuries to Plaintiff and Class members across the United States.

                10.     Due to Defendants’ negligence and failures, cyber criminals obtained and now

     possess everything they need to commit personal and medical identity theft and wreak havoc

     on the financial and personal lives of nearly 1.3 million individuals, many of which are babies

     and young children, for decades to come.

                11.     As a result of the Data Breach, Plaintiff and Class members have already

     suffered damages. For example, now that their Personal and Medical Information has been

     released into the criminal cyber domains, Plaintiff and Class members are at imminent and

     impending risk of identity theft. This risk will continue for the rest of their lives, as Plaintiff

     and Class members are now forced to deal with the danger of identity thieves possessing and

     using their Personal and Medical Information. Additionally, Plaintiff and Class members have

     already lost time and money responding to and mitigating the impact of the Data Breach.


     5
         https://www.databreaches.net/?s=mednax (last accessed January 8, 2021).


                                                            4
Case 0:21-cv-60111-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 5 of 54




            12.     Plaintiff brings this action individually and on behalf of the Class and seeks

     actual damages, statutory damages, punitive damages, restitution, and injunctive and

     declaratory relief (including significant improvements to Defendants’ data security systems

     and protocols), reasonable attorney fees, costs, and expenses incurred in bringing this action,

     and all other remedies this Court deems proper.

                                              THE PARTIES

     Plaintiff Abigail T. Bean for C.B.

            13.     Abigail T. Bean is the legal guardian of C.B. and they are citizens and residents

     of Oklahoma.

            14.     Plaintiff’s minor child, C.B., is a patient of, and receives medical services from

     Defendants.

            15.     Plaintiff received a letter from MEDNAX dated December 16, 2020, informing

     her that her minor child’s name, address, date of birth, health insurance information (including

     payor name, payor contract dates, policy information including type and deductible amount

     and subscriber/Medicare/Medicaid number), medical and/or treatment information (including

     dates of service, location, services requested or procedures performed, diagnosis, prescription

     information, physician names and Medical Record Numbers), and billing and claims

     information were compromised in the Data Breach. See Exhibit 1, the “Notice.”

            16.     As required in order to obtain medical services from Defendants, Plaintiff was

     required to provide them with highly sensitive personal, health, and insurance information,

     including C.B.’s Personal and Medical Information compromised in the Data Breach. Plaintiff

     believes this is a standard practice required of all Defendants’ patients.



                                                     5
Case 0:21-cv-60111-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 6 of 54




             17.    Because of Defendants’ negligence leading to the Data Breach, C.B.’s Personal

     and Medical Information is now in the hands of cyber criminals and C.B. is now under

     imminent risk of identity theft and fraud, including medical identity theft and medical fraud.

             18.    The imminent risk of medical identity theft and fraud that C.B., a one-year-old

     child, now faces is substantial, certainly impending, and continuous and ongoing because of

     the negligence of Defendants, which negligence led to the Data Breach. Plaintiff has already

     been forced to spend time and money, on C.B.’s behalf, responding to the Data Breach in an

     attempt to mitigate the harms of the Breach and determine how best to protect C.B. from

     identity theft and medical information fraud. These efforts are continuous and ongoing.

             19.    As a direct and proximate result of the Data Breach, Plaintiff has had to

     purchase a yearly subscription to identity theft protection and credit monitoring in order to

     protect C.B. from medical identity theft and other types of fraud of which he is now

     substantially at risk. This subscription will need to be renewed yearly for the rest of C.B.’s

     lifetime.

             20.    C.B. has also suffered injury directly and proximately caused by the Data

     Breach, including damages and diminution in value of his Personal and Medical Information

     that was entrusted to Defendants for the sole purpose of obtaining medical services necessary

     for his health and well-being, with the understanding that Defendants would safeguard this

     information against disclosure. Additionally, C.B.’s Personal and Medical Information is at

     continued risk of compromise and unauthorized disclosure as it remains in the possession of

     Defendants and is subject to further breaches so long as Defendants fails to undertake

     appropriate and adequate measures to protect it.



                                                    6
Case 0:21-cv-60111-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 7 of 54




            21.     C.B. has never been a victim of any type of identity theft. To Plaintiff’s

     knowledge, the Personal and Medical Information compromised in this Data Breach has not

     been compromised in any prior data breach.

            22.     For the avoidance of doubt, all references made in this Complaint to “Plaintiff’s

     Personal and Medical Information” are to be interpreted as referring to C.B.’s Personal and

     Medical Information.

     Defendants MEDNAX and Pediatrix

            23.     Defendant MEDNAX and Defendant Pediatrix are both headquartered in

     Sunrise, Florida and incorporated in the State of Florida.

            24.     Founded in 1979, Defendants are physician-led healthcare organizations that

     partner with hospitals, health systems and healthcare facilities to offer clinical services

     spanning the continuum of care, as well as revenue cycle management, patient engagement

     and perioperative improvement consulting solutions.

                                       JURISDICTION AND VENUE

            25.     This Court has diversity jurisdiction over this action under the Class Action

     Fairness Act (CAFA), 28 U.S.C. § 1332(d), because this is a class action involving more than

     100 class members, the amount in controversy exceeds $5,000,000, exclusive of interest and

     costs, and Plaintiff and members of the Class are citizens of states that differ from Defendants.

            26.     This Court has personal jurisdiction over Defendants because Defendants

     maintains their headquarters in Florida and have sufficient minimum contacts with Florida.

     Also, upon information and belief, the Data Breach at issue occurred through email accounts

     being used by Defendants’ employees physically located in Sunrise, Florida.


                                                    7
Case 0:21-cv-60111-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 8 of 54




            27.     Venue is likewise proper as to Defendants in this District under 28 U.S.C.

     § 1391(a)(1) because a substantial part of the events or omissions giving rise to the claims

     asserted herein occurred in this District. Defendants are based in this District, conduct business

     through this District (including promoting, selling, marketing, and distributing the MEDNAX

     and Pediatrix brands and services at issue), and maintained Plaintiff’s and Class members’

     Personal and Medical Information in this District.

                                        FACTUAL ALLEGATIONS

        A. The Data Breach and Defendants’ Failed Response

            28.     On or about June 19, 2020, Defendants discovered that unauthorized third-party

     hackers gained access to certain Microsoft Office 365-hosted business email accounts through

     a successful phishing event.

            29.     It is apparent from the Notice sent to Plaintiff and the Class that the Personal

     and Medical Information contained within these Office 365 accounts was not encrypted.

            30.     Following the phishing event, Defendants began working with a forensic firm

     to investigate the Breach. Based upon the investigation, the hackers were able to access certain

     business email accounts between the dates of June 17, 2020 and June 22, 2020 where Plaintiff’s

     and Class members’ Personal and Medical Information was being held, unencrypted and

     unprotected.

            31.     Upon information and belief, the unauthorized third-party gained access to the

     Personal and Medical Information and has engaged in (and will continue to engage in) misuse

     of the Personal and Medical Information, including marketing and selling Plaintiff’s and Class

     members’ Personal and Medical Information on the dark web.



                                                     8
Case 0:21-cv-60111-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 9 of 54




             32.      Despite knowing that over 1 million patients across the nation were in danger

     as a result of the Data Breach, Defendants did nothing to warn Plaintiff or Class members until

     six months after learning of the Data Breach – an unreasonable amount of time under any

     objective standard.

             33.      Apparently, Defendants chose to complete their investigation and develop a list

     of talking points before giving Plaintiff and Class members the information they needed to

     protect themselves against fraud and identity theft.

             34.      In spite of the severity of the Data Breach, Defendants have done very little to

     protect Plaintiff and the Class. In the Notice, Defendants encourage victims “to carefully

     review credit reports and statements sent from providers as well as [victims’] insurance

     compan[ies] to ensure that all account activity is valid.” The Notice also mentions a free credit

     reporting service Plaintiff and Class members can call into but fails to offer any free credit

     monitoring service to a majority of the Class.6

             35.      In effect, Defendants are shirking their responsibility for the harm and increased

     risk of harm they have caused Plaintiff and members of the Class, including the distress and

     financial burdens the Data Breach has placed upon the shoulders of the Data Breach victims.

             36.      Defendants failed to adequately safeguard Plaintiff’s and Class members’

     Personal and Medical Information, allowing cyber criminals to access this wealth of priceless

     information for nearly six months before warning the criminals’ victims to be on the lookout.




     6
       For a very limited number of patients or guarantors whose Social Security numbers, driver’s license numbers,
     non-resident and alien registration numbers, and/or financial account information was compromised, Defendants
     arranged to offer complimentary identity monitoring services. See https://emailevent.kroll.com/ (last accessed
     Jan. 13, 2021).


                                                           9
Case 0:21-cv-60111-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 10 of 54




             37.      Defendants failed to spend sufficient resources on monitoring external

      incoming emails and training their employees to identify email-borne threats and defend

      against them.

             38.      Defendants had obligations created by the Health Insurance Portability and

      Accountability Act (“HIPAA”), reasonable industry standards, common law, state statutory

      law, and their assurances and representations to their patients to keep patients’ Personal and

      Medical Information confidential and to protect such Personal and Medical Information from

      unauthorized access.

             39.      Plaintiff and Class members were required to provide their Personal and

      Medical Information to Defendants with the reasonable expectation and mutual understanding

      that they would comply with their obligations to keep such information confidential and secure

      from unauthorized access.

             40.      The stolen Personal and Medical Information at issue has great value to the

      hackers, due to the large number of individuals affected and the fact that health insurance

      information and Social Security numbers were part of the data that was compromised.

         B. Defendants had an Obligation to Protect Personal and Medical Information under
            Federal Law and the Applicable Standard of Care

             41.      Defendants are covered by HIPAA (45 C.F.R. § 160.102). As such, they are

      required to comply with the HIPAA Privacy Rule and Security Rule, 45 C.F.R. Part 160 and

      Part 164, Subparts A and E (“Standards for Privacy of Individually Identifiable Health

      Information”), and Security Rule (“Security Standards for the Protection of Electronic

      Protected Health Information”), 45 C.F.R. Part 160 and Part 164, Subparts A and C.




                                                   10
Case 0:21-cv-60111-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 11 of 54




             42.      HIPAA’s Privacy Rule or Standards for Privacy of Individually Identifiable

      Health Information establishes national standards for the protection of health information.

             43.      HIPAA’s Privacy Rule or Security Standards for the Protection of Electronic

      Protected Health Information establishes a national set of security standards for protecting

      health information that is kept or transferred in electronic form.

             44.      HIPAA requires Defendants to “comply with the applicable standards,

      implementation specifications, and requirements” of HIPAA “with respect to electronic

      protected health information.” 45 C.F.R. § 164.302.

             45.      “Electronic protected health information” is “individually identifiable health

      information … that is (i) transmitted by electronic media; maintained in electronic media.” 45

      C.F.R. § 160.103.

             46.      HIPAA’s Security Rule requires Defendants to do the following:

                   a. Ensure the confidentiality, integrity, and availability of all electronic protected

                      health information the covered entity or business associate creates, receives,

                      maintains, or transmits;

                   b. Protect against any reasonably anticipated threats or hazards to the security or

                      integrity of such information;

                   c. Protect against any reasonably anticipated uses or disclosures of such

                      information that are not permitted; and

                   d. Ensure compliance by their workforce.




                                                       11
Case 0:21-cv-60111-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 12 of 54




             47.     HIPAA also requires Defendants to “review and modify the security measures

      implemented … as needed to continue provision of reasonable and appropriate protection of

      electronic protected health information.” 45 C.F.R. § 164.306(e).

             48.     HIPAA also requires Defendants to “[i]mplement technical policies and

      procedures for electronic information systems that maintain electronic protected health

      information to allow access only to those persons or software programs that have been granted

      access rights.” 45 C.F.R. § 164.312(a)(1).

             49.     The HIPAA Breach Notification Rule, 45 C.F.R. §§ 164.400-414, also requires

      Defendants to provide notice of the Data Breach to each affected individual “without

      unreasonable delay and in no case later than 60 days following discovery of the breach.”7

             50.     Defendants were also prohibited by the Federal Trade Commission Act (the

      “FTC Act”) (15 U.S.C. § 45) from engaging in “unfair or deceptive acts or practices in or

      affecting commerce.” The Federal Trade Commission (the “FTC”) has concluded that a

      company’s failure to maintain reasonable and appropriate data security for consumers’

      sensitive personal information is an “unfair practice” in violation of the FTC Act. See, e.g.,

      FTC v. Wyndham Worldwide Corp., 799 F.3d 236 (3d Cir. 2015).

             51.     In addition to their obligations under federal and state laws, Defendants owed a

      duty to Plaintiff and Class members to exercise reasonable care in obtaining, retaining,

      securing, safeguarding, deleting, and protecting the Personal and Medical Information in their

      possession from being compromised, lost, stolen, accessed, and misused by unauthorized



      7
        Breach Notification Rule, U.S. Dep’t of Health & Human Services, https://www.hhs.gov/hipaa/for-
      professionals/breach-notification/index.html (emphasis added).


                                                     12
Case 0:21-cv-60111-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 13 of 54




      persons. Defendants owed a duty to Plaintiff and Class members to provide reasonable

      security, including consistency with industry standards and requirements, and to ensure that

      their computer systems, networks, and protocols adequately protected the Personal and

      Medical Information of the Class.

             52.     Defendants owed a duty to Plaintiff and the Class to design, maintain, and test

      their computer and email systems to ensure that the Personal and Medical Information in

      Defendants’ possession was adequately secured and protected.

             53.     Defendants owed a duty to Plaintiff and the Class to create and implement

      reasonable data security practices and procedures to protect the Personal and Medical

      Information in their possession, including adequately training their employees and others who

      accessed Personal Information within their computer systems on how to adequately protect

      Personal and Medical Information.

             54.     Defendants owed a duty to Plaintiff and the Class to implement processes that

      would detect a breach on their data security systems in a timely manner.

             55.     Defendants owed a duty to Plaintiff and the Class to act upon data security

      warnings and alerts in a timely fashion.

             56.     Defendants owed a duty to Plaintiff and the Class to adequately train and

      supervise their employees to identify and avoid any phishing emails that make it past their

      email filtering service.

             57.     Defendants owed a duty to Plaintiff and the Class to disclose if their computer

      systems and data security practices were inadequate to safeguard individuals’ Personal and




                                                   13
Case 0:21-cv-60111-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 14 of 54




      Medical Information from theft because such an inadequacy would be a material fact in the

      decision to entrust Personal and Medical Information with Defendants.

             58.     Defendants owed a duty to Plaintiff and the Class to disclose in a timely and

      accurate manner when data breaches occurred.

             59.     Defendants owed a duty of care to Plaintiff and the Class because they were

      foreseeable and probable victims of any inadequate data security practices.

          C. Defendants were on Notice of Cyber Attack Threats in the Healthcare Industry
             and of the Inadequacy of their Data Security

             60.     Defendants were on notice that companies in the healthcare industry were

      targets for cyberattacks.

             61.     Defendants were on notice that the FBI has recently been concerned about data

      security in the healthcare industry. In August 2014, after a cyberattack on Community Health

      Systems, Inc., the FBI warned companies within the healthcare industry that hackers were

      targeting them. The warning stated that “[t]he FBI has observed malicious actors targeting

      healthcare related systems, perhaps for the purpose of obtaining the Protected Healthcare

      Information (PHI) and/or Personally Identifiable Information (PII).”8

             62.     The American Medical Association (“AMA”) has also warned healthcare

      companies about the importance of protecting their patients’ confidential information:

             Cybersecurity is not just a technical issue; it’s a patient safety issue. AMA
             research has revealed that 83% of physicians work in a practice that has
             experienced some kind of cyberattack. Unfortunately, practices are learning




      8
        Jim Finkle, FBI Warns Healthcare Firms that they are Targeted by Hackers, REUTERS (Aug. 2014),
      http://www.reuters.com/article/2014/08/20/us-cybersecurity-healthcare-fbi-idUSKBN0GK24U20140820.


                                                    14
Case 0:21-cv-60111-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 15 of 54




              that cyberattacks not only threaten the privacy and security of patients’
              health and financial information, but also patient access to care.9

              63.     As implied by the above quote from the AMA, stolen Personal and Medical

      Information can be used to interrupt important medical services themselves. This is an

      imminent and certainly impending risk for Plaintiff and Class members.

              64.     Defendants were on notice that the federal government has been concerned

      about healthcare company data encryption. Defendants knew they kept protected health

      information in their email accounts and yet it appears Defendants did not encrypt these email

      accounts.

              65.     The United States Department of Health and Human Services’ Office for Civil

      Rights urges the use of encryption of data containing sensitive personal information. As long

      ago as 2014, the Department fined two healthcare companies approximately two million

      dollars for failing to encrypt laptops containing sensitive personal information. In announcing

      the fines, Susan McAndrew, the DHHS’s Office of Human Rights’ deputy director of health

      information privacy, stated “[o]ur message to these organizations is simple: encryption is your

      best defense against these incidents.”10

              66.     As covered entities or business associates under HIPAA, Defendants should

      have known about their weakness toward email-related threats and sought better protection for




      9
       Andis Robeznieks, Cybersecurity: Ransomware attacks shut down clinics, hospitals, AM. MED. ASS’N (Oct. 4,
      2019), https://www.ama-assn.org/practice-management/sustainability/cybersecurity-ransomeware-attacks-shut-
      down-clinics-hospitals.
      10
         “Stolen Laptops Lead to Important HIPAA Settlements,” U.S. Dep’t of Health and Human Services (Apr. 22,
      2014), available at https://wayback.archive-
      it.org/3926/20170127085330/https://www.hhs.gov/about/news/2014/04/22/stolen-laptops-lead-to-important-
      hipaa-settlements.html.


                                                         15
Case 0:21-cv-60111-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 16 of 54




      the Personal and Medical Information accumulating in their employees’ business email

      accounts.

              67.     In the healthcare industry, the number one threat vector from a cyber security

      standpoint is phishing. Cybersecurity firm Proofpoint reports that “phishing is the initial point

      of compromise in most significant [healthcare] security incidents, according to a recent report

      from the Healthcare Information and Management Systems Society (HIMSS). And yet, 18%

      of healthcare organizations fail to conduct phishing tests, a finding HIMSS describes as

      ‘incredible.’”11

              68.     The report from Proofpoint was published March 27, 2019, and summarized

      findings of recent healthcare industry cyber threat surveys and recounted good, common sense

      steps that the targeted healthcare companies should follow to prevent email-related

      cyberattacks.

              69.     One of the best protections against email related threats is security awareness

      training and testing on a regular basis. This should be a key part of a company’s ongoing

      training of its employees. “[S]ince phishing is still a significant, initial point of compromise,

      additional work needs to be done to further lower the click rate,” the HIMSS report states.

      “This can be done through more frequent security awareness training, phishing simulation, and

      better monitoring of metrics pertaining to phishing (including whether there are any particular

      repeat offenders).”12




      11
         Aaron Jensen, Healthcare Phishing Statistics: 2019 HIMSS Survey Results (Mar. 27, 2019),
      https://www.proofpoint.com/us/security-awareness/post/healthcare-phishing-statistics-2019-himss-survey-
      results.
      12
         Id.


                                                        16
Case 0:21-cv-60111-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 17 of 54




             70.     ProtonMail Technologies publishes a guide for IT Security to small businesses

      (i.e., companies without the heightened standard of care applicable in the healthcare industry).

      In its 2019 guide, ProtonMail dedicates a full chapter of its e-book guide to the danger of

      phishing and ways to prevent a small business from falling prey to it. It reports:

             Phishing and fraud are becoming ever more extensive problems. A recent
             threat survey from the cybersecurity firm Proofpoint stated that between
             2017 and 2018, email-based attacks on businesses increased 476 percent.
             The FBI reportedthat these types of attacks cost companies around the world
             $12 billion annually.
             Similar to your overall IT security, your email security relies on training
             your employees to implement security best practices and to recognize
             possible phishing attempts. This must be deeply ingrained into every staff
             member so that every time they check their emails, they are alert to the
             possibility of malicious action.13

             71.     The guidance that ProtonMail provides non-healthcare industry small

      businesses is likely still not adequate for companies like MEDNAX and Pediatrix, with the

      heightened healthcare standard of care based on HIPAA and the increased danger from the

      sensitivity and wealth of Personal and Medical Information they retain, but ProtonMail’s

      guidance is informative for showing how inadequately Defendants protected the Personal and

      Medical Information of the Plaintiff and the Class. ProofPoint lists numerous tools under the

      heading, “How to Prevent Phishing”:

                   a. Training: “Training your employees on how to recognize phishing
                      emails and what to do when they encounter one is the first and most
                      important step in maintaining email security. This training should
                      be continuous as well. . . .”
                   b. Limit Public Information: “Attackers cannot target your
                      employees if they don’t know their email addresses. Don’t publish


      13
        The ProtonMail Guide to IT Security for Small Businesses, PROTONMAIL (2019), available at
      https://protonmail.com/it-security-complete-guide-for-businesses.


                                                    17
Case 0:21-cv-60111-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 18 of 54




                      non-essential contact details on your website or any public
                      directories . . . .
                 c.   Carefully check emails: “First off, your employees should be
                      skeptical anytime they receive an email from an unknown sender.
                      Second, most phishing emails are riddled with typos, odd syntax,
                      or stilted language. Finally, check the ‘From’ address to see if it is
                      odd . . . . If an email looks suspicious, employees should report it.”
                 d.   Beware of links and attachments: “Do not click on links or
                      download attachments without verifying the source first and
                      establishing the legitimacy of the link or attachment. . . .”
                 e.   Do not automatically download remote content: “Remote
                      content in emails, like photos, can run scripts on your computer that
                      you are not expecting, and advanced hackers can hide malicious
                      code in them. You should configure your email service provider to
                      not automatically download remote content. This will allow you to
                      verify an email is legitimate before you run any unknown scripts
                      contained in it.”
                 f.   Hover over hyperlinks: “Never click on hyperlinked text without
                      hovering your cursor over the link first to check the destination
                      URL, which should appear in the lower corner of your window.
                      Sometimes the hacker might disguise a malicious link as a short
                      URL.” [Proofpoint notes that there are tools online available for
                      retrieving original URLs from shortened ones.]
                 g.   If in doubt, investigate: “Often phishing emails will try to create
                      a false sense of urgency by saying something requires your
                      immediate action. However, if your employees are not sure if an
                      email is genuine, they should not be afraid to take extra time to
                      verify the email. This might include asking a colleague, your IT
                      security lead, looking up the website of the service the email is
                      purportedly from, or, if they have a phone number, calling the
                      institution, colleague, or client that sent the email.”
                 h.   Take preventative measures: “Using an end-to-end encrypted
                      email service gives your business’s emails an added layer of
                      protection in the case of a data breach. A spam filter will remove
                      the numerous random emails that you might receive, making it
                      more difficult for a phishing attack to get through. Finally, other
                      tools, like Domain-based Message Authentication, Reporting, and
                      Conformance (DMARC) help you be sure that the email came from
                      the person it claims to come from, making it easier to identify
                      potential phishing attacks.”14



      14
           Id.


                                                     18
Case 0:21-cv-60111-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 19 of 54




               72.       As mentioned, these are basic, common-sense email security measures that

      every business, not even healthcare businesses, should be doing. By adequately taking these

      common-sense solutions, Defendants could have prevented this Data Breach from occurring.

           D. Cyber Criminals Will Use Plaintiff’s and Class Members’ Personal and Medical
              Information to Defraud Them

               73.       Plaintiff and Class members’ Personal and Medical Information is of great

      value to hackers and cyber criminals, and the data stolen in the Data Breach has been used and

      will continue to be used in a variety of sordid ways for criminals to exploit Plaintiff and the

      Class members and to profit off their misfortune.

               74.       Each year, identity theft causes tens of billions of dollars of losses to victims in

      the United States.15 For example, with the Personal and Medical Information stolen in the Data

      Breach, including Social Security numbers, identity thieves can open financial accounts, apply

      for credit, file fraudulent tax returns, commit crimes, create false driver’s licenses and other

      forms of identification and sell them to other criminals or undocumented immigrants, steal

      government benefits, give breach victims’ names to police during arrests, and many other

      harmful forms of identity theft.16 These criminal activities have and will result in devastating

      financial and personal losses to Plaintiff and the Class members.




      15
         “Facts + Statistics: Identity Theft and Cybercrime,” Insurance Info. Inst., https://www.iii.org/fact-statistic/facts-
      statistics-identity-theft-and-cybercrime (discussing Javelin Strategy & Research’s report “2018 Identity Fraud:
      Fraud Enters a New Era of Complexity”).
      16
         See, e.g., Christine DiGangi, 5 Ways an Identity Thief Can Use Your Social Security Number, Nov. 2, 2017,
      https://blog.credit.com/2017/11/5-things-an-identity-thief-can-do-with-your-social-security-number-108597/.


                                                                19
Case 0:21-cv-60111-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 20 of 54




              75.      Personal and Medical Information is such a valuable commodity to identity

      thieves that once it has been compromised, criminals will use it and trade the information on

      the cyber black-market for years.17

              76.      For example, it is believed that certain Personal and Medical Information

      compromised in the 2017 Experian data breach was being used, three years later, by identity

      thieves to apply for COVID-19-related unemployment benefits in the state of Oklahoma.18

              77.      This was a financially motivated Data Breach, as apparent from the discovery

      of the cyber criminals seeking to profit off of the sale of Plaintiff’s and the Class members’

      Personal and Medical Information on the dark web. The Personal and Medical Information

      exposed in this Data Breach are valuable to identity thieves for use in the kinds of criminal

      activity described herein.

              78.      These risks are both certainly impending and substantial. As the FTC has

      reported, if hackers get access to personally identifiable information, they will use it.19

              79.      Hackers may not use the information right away. According to the U.S.

      Government Accountability Office, which conducted a study regarding data breaches:

              [I]n some cases, stolen data may be held for up to a year or more before being
              used to commit identity theft. Further, once stolen data have been sold or posted
              on the Web, fraudulent use of that information may continue for years. As a
              result, studies that attempt to measure the harm resulting from data breaches
              cannot necessarily rule out all future harm.20



      17
         Data Breaches Are Frequent, but Evidence of Resulting Identity Theft Is Limited; However, the Full Extent Is
      Unknown, GAO, July 5, 2007, https://www.gao.gov/assets/270/262904.htmlu
      18
          See https://www.engadget.com/stolen-data-used-for-unemployment-fraud-ring-174618050.html; see also
      https://www.wired.com/story/nigerian-scammers-unemployment-system-scattered-canary/
      19
         Ari Lazarus, How fast will identity thieves use stolen info?, FED. TRADE COMM’N (May 24, 2017),
      https://www.consumer.ftc.gov/blog/2017/05/how-fast-will-identity-thieves-use-stolen-info.
      20
         Data Breaches Are Frequent, supra note 11.


                                                           20
Case 0:21-cv-60111-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 21 of 54




              80.      For instance, with a stolen Social Security number, which is part of the Personal

      and Medical Information compromised in the Data Breach, someone can open financial

      accounts, get medical care, file fraudulent tax returns, commit crimes, and steal benefits.21

      Identity thieves can also use the information stolen from Plaintiff and Class members to qualify

      for expensive medical care and leave them and their contracted health insurers on the hook for

      massive medical bills.

              81.      Medical identity theft is one of the most common, most expensive, and most

      difficult to prevent forms of identity theft. According to Kaiser Health News, “medical-related

      identity theft accounted for 43 percent of all identity thefts reported in the United States in

      2013,” which is more than identity thefts involving banking and finance, the government and

      the military, or education.22

              82.      “Medical identity theft is a growing and dangerous crime that leaves its victims

      with little to no recourse for recovery,” reported Pam Dixon, executive director of World

      Privacy Forum. “Victims often experience financial repercussions and worse yet, they

      frequently discover erroneous information has been added to their personal medical files due

      to the thief’s activities.”23

              83.      As indicated by Jim Trainor, second in command at the FBI’s cyber security

      division: “Medical records are a gold mine for criminals—they can access a patient’s name,

      DOB, Social Security and insurance numbers, and even financial information all in one place.



      21
         See, e.g., Christine DiGangi, 5 Ways an Identity Thief Can Use Your Social Security Number, Nov. 2, 2017,
      https://blog.credit.com/2017/11/5-things-an-identity-thief-can-do-with-your-social-security-number-108597/.
      22
         Michael Ollove, “The Rise of Medical Identity Theft in Healthcare,” Kaiser Health News, Feb. 7, 2014,
      https://khn.org/news/rise-of-indentity-theft/.
      23
         Id.


                                                          21
Case 0:21-cv-60111-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 22 of 54




      Credit cards can be, say, five dollars or more where [personal health information] can go from

      $20 say up to—we’ve seen $60 or $70 [(referring to prices on dark web marketplaces)].”24 A

      complete identity theft kit that includes health insurance credentials may be worth up to $1,000

      on the black market.25

              84.      If cyber criminals manage to steal financial information, health insurance

      information, and driver’s licenses—as they did here—there is no limit to the amount of fraud

      to which Defendants have exposed the Plaintiff and Class members.

              85.      A study by Experian found that the average total cost of medical identity theft

      is “about $20,000” per incident, and that a majority of victims of medical identity theft were

      forced to pay out-of-pocket costs for healthcare they did not receive in order to restore

      coverage.26 Almost half of medical identity theft victims lose their healthcare coverage as a

      result of the incident, while nearly one-third saw their insurance premiums rise, and forty

      percent were never able to resolve their identity theft at all.27

              86.      As described above, identity theft victims must spend countless hours and large

      amounts of money repairing the impact to their credit.28




      24
         IDExperts, You Got It, They Want It: Criminals Targeting Your Private Healthcare Data, New Ponemon Study
      Shows, https://www.idexpertscorp.com/knowedge-center/single/you-got-it-they-want-it-criminals-are-targeting-
      your-private-healthcare-dat.
      25
         Managing cyber risks in an interconnected world, PRICEWATERHOUSECOOPERS: Key findings from The Global
      State of Information Security Survey 2015, https://www.pwc.com/gx/en/consulting-services/information-
      security-survey/assets/the-global-state-of-information-security-survey-2015.pdf.
      26
           See Elinor Mills, “Study: Medical Identity Theft is Costly for Victims,” CNET (Mar, 3, 2010),
      https://www.cnet.com/news/study-medical-identity-theft-is-costly-for-victims/.
      27
          Id.; see also Healthcare Data Breach: What to Know About them and What to Do After One, EXPERIAN,
      https://www.experian.com/blogs/ask-experian/healthcare-data-breach-what-to-know-about-them-and-what-to-
      do-after-one/.
      28
            “Guide for Assisting Identity Theft Victims,” Federal Trade Commission, 4 (Sept. 2013),
      http://www.consumer.ftc.gov/articles/pdf-0119-guide-assisting-id-theft-victims.pdf.


                                                          22
Case 0:21-cv-60111-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 23 of 54




              87.      The danger of identity theft is compounded when, like here, a minor’s Personal

      and Medical Information is compromised, because minors typically have no credit reports to

      monitor. Thus, it can be difficult to monitor because a minor cannot simply place an alert on

      their credit report or “freeze” their credit report when no credit report exists.

              88.      Defendants’ failure to offer identity monitoring to a majority of the Class,

      including to Plaintiff, is egregious. Moreover, Defendants’ offer of one year of identity theft

      monitoring to a limited number of Class members is, in and of itself, woefully inadequate, as

      the worst is yet to come.

              89.      With this Data Breach, it is likely identity thieves have already started to prey

      on the victims, and we can anticipate that this will continue.

              90.      Victims of the Data Breach, like Plaintiff and other Class members, must spend

      many hours and large amounts of money protecting themselves from the current and future

      negative impacts to their credit because of the Data Breach.29

              91.      In fact, as a direct and proximate result of the Data Breach, Plaintiff and the

      Class have been placed at an imminent, immediate, and continuing increased risk of harm from

      fraud and identity theft. Plaintiff and the Class must now take the time and effort and spend

      the money to mitigate the actual and potential impact of the Data Breach on their everyday

      lives, including purchasing identity theft and credit monitoring services, placing “freezes” and

      “alerts” with credit reporting agencies, contacting their financial institutions, healthcare

      providers, closing or modifying financial accounts, and closely reviewing and monitoring bank



      29
         “Guide for Assisting Identity Theft Victims,” Federal Trade Commission, 4 (Sept. 2013),
      http://www.consumer.ftc.gov/articles/pdf-0119-guide-assisting-id-theft-victims.pdf.


                                                           23
Case 0:21-cv-60111-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 24 of 54




      accounts, credit reports, and health insurance account information for unauthorized activity for

      years to come.

             92.       Plaintiff and the Class have suffered, and continue to suffer, actual harms for

      which they are entitled to compensation, including:

                   a. Trespass, damage to, and theft of their personal property including Personal and

                       Medical Information;

                   b. Improper disclosure of their Personal and Medical Information;

                   c. The imminent and certainly impending injury flowing from potential fraud and

                       identity theft posed by their Personal and Medical Information being placed in

                       the hands of criminals and having been already misused;

                   d. The imminent and certainly impending risk of having their confidential medical

                       information used against them by spam callers to defraud them;

                   e. Damages flowing from Defendants untimely and inadequate notification of the

                       data breach;

                   f. Loss of privacy suffered as a result of the Data Breach;

                   g. Ascertainable losses in the form of out-of-pocket expenses and the value of their

                       time reasonably expended to remedy or mitigate the effects of the data breach;

                   h. Ascertainable losses in the form of deprivation of the value of patients’ personal

                       information for which there is a well-established and quantifiable national and

                       international market;

                   i. The loss of use of and access to their credit, accounts, and/or funds;




                                                      24
Case 0:21-cv-60111-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 25 of 54




                    j. Damage to their credit due to fraudulent use of their Personal and Medical

                       Information; and

                    k. Increased cost of borrowing, insurance, deposits and other items which are

                       adversely affected by a reduced credit score.

              93.      Moreover, Plaintiff and Class members have an interest in ensuring that their

      information, which remains in the possession of Defendants, is protected from further breaches

      by the implementation of industry standard and statutorily compliant security measures and

      safeguards. Defendants have shown themselves to be wholly incapable of protecting Plaintiff’s

      and Class members’ Personal and Medical Information.

              94.      Plaintiff and Class members are desperately trying to mitigate the damage that

      Defendants have caused them but, given the kind of Personal and Medical Information

      Defendants made accessible to hackers, they are certain to incur additional damages. Because

      identity thieves have their Personal and Medical Information, Plaintiff and all Class members

      will need to have identity theft monitoring protection for the rest of their lives. Some, including

      babies and young children, may even need to go through the long and arduous process of

      getting a new Social Security number, with all the loss of credit and employment difficulties

      that come with this change.30

              95.      None of this should have happened. The Data Breach was preventable.




      30
        Will a New Social Security Number Affect Your Credit?, LEXINGTON LAW (Nov. 16, 2015),
      https://www.lexingtonlaw.com/blog/credit-101/will-a-new-social-security-number-affect-your-credit.html.


                                                          25
Case 0:21-cv-60111-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 26 of 54




           E. Defendants Could Have Prevented the Data Breach but Failed to Adequately
              Protect Plaintiff’s and Class Members’ Personal and Medical Information

              96.     Data breaches are preventable.31 As Lucy Thompson wrote in the DATA

      BREACH AND ENCRYPTION HANDBOOK, “In almost all cases, the data breaches that occurred

      could have been prevented by proper planning and the correct design and implementation of

      appropriate security solutions.”32 She added that “[o]rganizations that collect, use, store, and

      share sensitive personal data must accept responsibility for protecting the information and

      ensuring that it is not compromised . . . .”33

              97.     “Most of the reported data breaches are a result of lax security and the failure

      to create or enforce appropriate security policies, rules, and procedures … Appropriate

      information security controls, including encryption, must be implemented and enforced in a

      rigorous and disciplined manner so that a data breach never occurs.”34

              98.     Defendants required Plaintiff and Class members to surrender their Personal

      and Medical Information – including but not limited to their names, addresses, Social Security

      numbers, medical information, and health insurance information – and were entrusted with

      properly holding, safeguarding, and protecting against unlawful disclosure of such Personal

      and Medical Information.

              99.     Defendants breached fiduciary duties owed to Plaintiff and the Class guardians

      of Plaintiff’s and Class members’ Personal and Medical Information.




      31
         Lucy L. Thompson, “Despite the Alarming Trends, Data Breaches Are Preventable,” in DATA BREACH AND
      ENCRYPTION HANDBOOK (Lucy Thompson, ed., 2012)
      32
         Id. at 17.
      33
         Id. at 28.
      34
         Id.


                                                        26
Case 0:21-cv-60111-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 27 of 54




             100.    Many failures laid the groundwork for the success (“success” from a

      cybercriminal’s viewpoint) of the Data Breach, starting with Defendants’ failure to incur the

      costs necessary to implement adequate and reasonable cyber security procedures and protocols

      necessary to protect Plaintiff’s and Class members’ Personal and Medical Information.

             101.    Defendants maintained the Personal and Medical Information in a reckless

      manner. In particular, the Personal and Medical Information was maintained and/or exchanged,

      unencrypted, in Microsoft Office 365 business email accounts that were maintained in a

      condition vulnerable to cyberattacks.

             102.    Defendants knew, or reasonably should have known, of the importance of

      safeguarding Personal and Medical Information and of the foreseeable consequences that

      would occur if Plaintiff’s and Class members’ Personal and Medical Information was stolen,

      including the significant costs that would be placed on Plaintiff and Class members as a result

      of a breach.

             103.    The mechanism of the cyberattack and potential for improper disclosure of

      Plaintiff’s and Class members’ Personal and Medical Information was a known risk to

      Defendants, and thus Defendants were on notice that failing to take necessary steps to secure

      Plaintiff’s and Class members’ Personal and Medical Information from those risks left that

      information in a dangerous condition.

             104.    Defendants disregarded the rights of Plaintiff and Class members by, inter alia,

      (i) intentionally, willfully, recklessly, or negligently failing to take adequate and reasonable

      measures to ensure that their business email accounts were protected against unauthorized

      intrusions; (ii) failing to disclose that they did not have adequately robust security protocols



                                                    27
Case 0:21-cv-60111-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 28 of 54




      and training practices in place to adequately safeguard Plaintiff’s and Class members’ Personal

      and Medical Information; (iii) failing to take standard and reasonably available steps to prevent

      the Data Breach; (iv) concealing the existence and extent of the Data Breach for an

      unreasonable duration of time; and (v) failing to provide Plaintiff and Class members prompt

      and accurate notice of the Data Breach.

                                   CHOICE OF LAW FOR CLASS CLAIMS

             105.    The State of Florida has a significant interest in regulating the conduct of

      businesses operating within its borders. Florida seeks to protect the rights and interests of all

      Florida residents and citizens of the United States against a company headquartered and doing

      business in Florida. Florida has a greater interest in the nationwide claims of Plaintiff and

      members of the Nationwide Class (defined below) than any other state and is most intimately

      concerned with the claims and outcome of this litigation.

             106.    The corporate headquarters of MEDNAX and Pediatrix, located in Sunrise,

      Florida, is the “nerve center” of Defendants’ business activities – the place where their high-

      level officers and executives direct, control, and coordinate the companies’ activities, including

      their data security functions and major policy, financial, and legal decisions.

             107.    Defendants’ response to the Data Breach at issue here, and corporate decisions

      surrounding such response, were made from Florida.

             108.    Defendants’ breaches of duty to Plaintiff and Nationwide Class members

      emanated from Florida.




                                                     28
Case 0:21-cv-60111-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 29 of 54




             109.    Defendants’ business email accounts that contained Plaintiff’s and Nationwide

      Class members’ sensitive information were located in Sunrise, Florida at the time of the Data

      Breach.

             110.    Application of Florida law to the Nationwide Class with respect to Plaintiff’s

      and Class members’ claims is neither arbitrary nor fundamentally unfair because Florida has

      significant contacts and significant aggregation of contacts that create a state interest in the

      claims of Plaintiff and the Nationwide Class.

             111.    Under Florida’s choice of law principles, which are applicable to this action,

      the common law of Florida applies to the nationwide common law claims of all Nationwide

      Class members. Additionally, given Florida’s significant interest in regulating the conduct of

      businesses operating within its borders, Florida’s Deceptive and Unfair Trade Practices Act

      may be applied to non-resident consumer plaintiffs as against these resident-Defendants.

                                      CLASS ACTION ALLEGATIONS

             112.    Plaintiff brings this action against Defendants on behalf of her minor child and

      all other individuals similarly situated under Federal Rule of Civil Procedure 23. Plaintiff

      asserts all claims on behalf of the Class and Subclass defined as follows:

      Nationwide Class

             All persons residing in the United States whose personal and medical
             information was compromised as a result of the MEDNAX and Pediatrix
             Data Breach that occurred in June 2020.

      Oklahoma Subclass

             All persons residing in Oklahoma whose personal and medical information
             was compromised as a result of the MEDNAX and Pediatrix Data Breach
             that occurred in June 2020.


                                                      29
Case 0:21-cv-60111-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 30 of 54




              113.     Excluded from the Nationwide Class and Subclass are Defendants, any entity

      in which Defendants has a controlling interest, and Defendants’ officers, directors, legal

      representatives, successors, subsidiaries, and assigns. Also excluded from the Class is any

      judge, justice, or judicial officer presiding over this matter and members of their immediate

      families and judicial staff.

              114.     Plaintiff reserves the right to amend the above definitions or to propose

      alternative or additional subclasses in subsequent pleadings and motions for class certification.

              115.     The Nationwide Class and the Oklahoma Subclass are collectively referred to

      as the “Class” unless otherwise specified.

                  a. Class Certification is Appropriate

              116.     The proposed Class and Subclass meet the requirements of Fed. R. Civ. P.

      23(a), (b)(1), (b)(2), (b)(3), and (c)(4).

              117.     Numerosity: The proposed Class is believed to be so numerous that joinder of

      all members is impracticable. The proposed Subclass is also believed to be so numerous that

      joinder of all members would be impractical.

              118.     Typicality: Plaintiff’s claims are typical of the claims of the Class. Plaintiff and

      all members of the Class were injured through Defendants’ uniform misconduct. The same

      event and conduct that gave rise to Plaintiff’s claims are identical to those that give rise to the

      claims of every other Class member because Plaintiff and each member of the Class had their

      sensitive Personal and Medical Information compromised in the same way by the same conduct

      of Defendants.




                                                       30
Case 0:21-cv-60111-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 31 of 54




              119.    Adequacy: Plaintiff is an adequate representative of the Class because her

      interests do not conflict with the interests of the Class and proposed Subclass that she seeks to

      represent; Plaintiff has retained counsel competent and highly experienced in data breach class

      action litigation; and Plaintiff and Plaintiff’s counsel intend to prosecute this action vigorously.

      The interests of the Class will be fairly and adequately protected by Plaintiff and her counsel.

              120.    Superiority: A class action is superior to other available means of fair and

      efficient adjudication of the claims of Plaintiff and the Class. The injury suffered by each

      individual class member is relatively small in comparison to the burden and expense of

      individual prosecution of complex and expensive litigation. It would be very difficult if not

      impossible for members of the Class individually to effectively redress Defendants’

      wrongdoing. Even if Class members could afford such individual litigation, the court system

      could not. Individualized litigation presents a potential for inconsistent or contradictory

      judgments. Individualized litigation increases the delay and expense to all parties, and to the

      court system, presented by the complex legal and factual issues of the case. By contrast, the

      class action device presents far fewer management difficulties and provides benefits of single

      adjudication, economy of scale, and comprehensive supervision by a single court.

              121.    Commonality and Predominance: There are many questions of law and fact

      common to the claims of Plaintiff and the other members of the Class, and those questions

      predominate over any questions that may affect individual members of the Class. Common

      questions for the Class include:

                  a. Whether Defendants engaged in the wrongful conduct alleged herein;




                                                      31
Case 0:21-cv-60111-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 32 of 54




              b. Whether Defendants failed to adequately safeguard Plaintiff’s and the Class’s

                 Personal and Medical Information;

              c. Whether Defendants’ email and computer systems and data security practices

                 used to protect Plaintiff’s and Class members’ Personal and Medical

                 Information violated the FTC Act and/or HIPAA, and/or state laws and/or

                 Defendants’ other duties discussed herein;

              d. Whether Defendants owed a duty to Plaintiff and the Class to adequately protect

                 their Personal and Medical Information, and whether they breached this duty;

              e. Whether Defendants knew or should have known that their computer and

                 network security systems and business email accounts were vulnerable to a data

                 breach;

              f. Whether Defendants’ conduct, including their failure to act, resulted in or was

                 the proximate cause of the Data Breach;

              g. Whether Defendants breached contractual duties to Plaintiff and the Class to

                 use reasonable care in protecting their Personal and Medical Information;

              h. Whether Defendants failed to adequately respond to the Data Breach, including

                 failing to investigate it diligently and notify affected individuals in the most

                 expedient time possible and without unreasonable delay, and whether this

                 caused damages to Plaintiff and the Class;

              i. Whether Defendants continue to breach duties to Plaintiff and the Class;

              j. Whether Plaintiff and the Class suffered injury as a proximate result of

                 Defendants’ negligent actions or failures to act;



                                                32
Case 0:21-cv-60111-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 33 of 54




                  k. Whether Plaintiff and the Class are entitled to recover damages, equitable relief,

                      and other relief;

                  l. Whether injunctive relief is appropriate and, if so, what injunctive relief is

                      necessary to redress the imminent and currently ongoing harm faced by Plaintiff

                      and members of the Class;

                  m. Whether Defendants’ actions alleged herein constitute gross negligence; and

                  n. Whether Plaintiff and Class members are entitled to punitive damages.

                                            CAUSES OF ACTION

                                      FIRST CAUSE OF ACTION
                                            NEGLIGENCE
         (On Behalf of Plaintiff and the Class or, alternatively, Plaintiff and the Oklahoma
                                              Subclass)

              122.    Plaintiff incorporates by reference paragraphs 1-12, 13-24, and 28-111 as if

      fully set forth herein.

              123.    Defendants gathered and stored the Personal and Medical Information of

      Plaintiff and the Class as part of the operation of their business.

              124.    Upon accepting and storing the Personal and Medical Information of Plaintiff

      and Class members, Defendants undertook and owed a duty to Plaintiff and Class members to

      exercise reasonable care to secure and safeguard that information and to use secure methods

      to do so.

              125.    Defendants had full knowledge of the sensitivity of the Personal and Medical

      Information, the types of harm that Plaintiff and Class members could and would suffer if the

      Personal and Medical Information was wrongfully disclosed, and the importance of adequate

      security.


                                                      33
Case 0:21-cv-60111-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 34 of 54




             126.    Plaintiff and Class members were the foreseeable victims of any inadequate

      safety and security practices. Plaintiff and the Class members had no ability to protect their

      Personal and Medical Information that was in Defendants’ possession. As such, a special

      relationship existed between Defendants and Plaintiff and the Class.

             127.    Defendants were well aware of the fact that cyber criminals routinely target

      large corporations through cyberattacks in an attempt to steal Personal and Medical

      Information.

             128.    Defendants owed Plaintiff and the Class members a common law duty to use

      reasonable care to avoid causing foreseeable risk of harm to Plaintiff and the Class when

      obtaining, storing, using, and managing personal information, including taking action to

      reasonably safeguard such data and providing notification to Plaintiff and the Class members

      of any breach in a timely manner so that appropriate action could be taken to minimize losses.

             129.    Defendants’ duty extended to protecting Plaintiff and the Class from the risk of

      foreseeable criminal conduct of third parties, which has been recognized in situations where

      the actor’s own conduct or misconduct exposes another to the risk or defeats protections put in

      place to guard against the risk, or where the parties are in a special relationship. See

      Restatement (Second) of Torts § 302B. Numerous courts and legislatures also have recognized

      the existence of a specific duty to reasonably safeguard personal information.

             130.    Defendants had duties to protect and safeguard the Personal and Medical

      Information of Plaintiff and the Class from being vulnerable to cyberattacks by taking

      common-sense precautions when dealing with sensitive Personal and Medical Information.

      Additional duties that Defendants owed Plaintiff and the Class include:



                                                    34
Case 0:21-cv-60111-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 35 of 54




                 a. To exercise reasonable care in designing, implementing, maintaining,

                     monitoring, and testing Defendants’ networks, systems, protocols, policies,

                     procedures and practices to ensure that Plaintiff’s and Class members’ Personal

                     and Medical Information was adequately secured from impermissible release,

                     disclosure, and publication;

                 b. To protect Plaintiff’s and Class members’ Personal and Medical Information in

                     their possession by using reasonable and adequate security procedures and

                     systems;

                 c. To implement processes to quickly detect a data breach, security incident, or

                     intrusion involving their business email system, networks and servers; and

                 d. To promptly notify Plaintiff and Class members of any data breach, security

                     incident, or intrusion that affected or may have affected their Personal and

                     Medical Information.

             131.     Only Defendants were in a position to ensure that their systems and protocols

      were sufficient to protect the Personal and Medical Information that Plaintiff and the Class had

      entrusted to them.

             132.    Defendants breached their duties of care by failing to adequately protect

      Plaintiff’s and Class members’ Personal and Medical Information. Defendants breached their

      duties by, among other things:

                 a. Failing to exercise reasonable care in obtaining, retaining securing,

                     safeguarding, deleting, and protecting the Personal and Medical Information in

                     their possession;



                                                    35
Case 0:21-cv-60111-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 36 of 54




                 b. Failing to protect the Personal and Medical Information in their possession

                     using reasonable and adequate security procedures and systems;

                 c. Failing to adequately and properly audit, test, and train their employees to avoid

                     phishing emails;

                 d. Failing to use adequate email security systems, including healthcare industry

                     standard SPAM filters, DMARC enforcement, and/or Sender Policy

                     Framework enforcement to protect against phishing emails;

                 e. Failing to adequately and properly audit, test, and train their employees

                     regarding how to properly and securely transmit and store Personal and Medical

                     Information;

                 f. Failing to adequately train their employees to not store Personal and Medical

                     Information in their email inboxes longer than absolutely necessary for the

                     specific purpose that it was sent or received;

                 g. Failing to consistently enforce security policies aimed at protecting Plaintiff’s

                     and the Class’s Personal and Medical Information;

                 h. Failing to implement processes to quickly detect data breaches, security

                     incidents, or intrusions;

                 i. Failing to promptly notify Plaintiff and Class members of the Data Breach that

                     affected their Personal and Medical Information.

             133.    Defendants’ willful failure to abide by these duties was wrongful, reckless, and

      grossly negligent in light of the foreseeable risks and known threats.




                                                    36
Case 0:21-cv-60111-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 37 of 54




             134.    As a proximate and foreseeable result of Defendants’ grossly negligent conduct,

      Plaintiff and the Class have suffered damages and are at imminent risk of additional harms and

      damages (as alleged above).

             135.    Through Defendants’ acts and omissions described herein, including but not

      limited to Defendants’ failure to protect the Personal and Medical Information of Plaintiff and

      Class members from being stolen and misused, Defendants unlawfully breached their duty to

      use reasonable care to adequately protect and secure the Personal and Medical Information of

      Plaintiff and Class members while it was within Defendants’ possession and control.

             136.    Further, through their failure to provide timely and clear notification of the Data

      Breach to Plaintiff and Class members, Defendants prevented Plaintiff and Class members

      from taking meaningful, proactive steps to securing their Personal and Medical Information

      and mitigating damages.

             137.    As a result of the Data Breach, Plaintiff and Class members have spent time,

      effort, and money to mitigate the actual and potential impact of the Data Breach on their lives,

      including but not limited to, paying for credit monitoring and identity theft prevention services

      that, in most cases, were not offered to them by Defendants, and closely reviewing and

      monitoring bank accounts, credit reports, and statements sent from providers and their

      insurance companies.

             138.    Defendants’ wrongful actions, inaction, and omissions constituted (and

      continue to constitute) common law negligence.

             139.    The damages Plaintiff and the Class have suffered (as alleged above) and will

      suffer were and are the direct and proximate result of Defendants’ grossly negligent conduct.



                                                     37
Case 0:21-cv-60111-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 38 of 54




              140.    Plaintiff and the Class have suffered injury and are entitled to actual and

      punitive damages in amounts to be proven at trial.

                                     SECOND CAUSE OF ACTION
                                        NEGLIGENCE PER SE
         (On Behalf of Plaintiff and the Class or, alternatively, Plaintiff and the Oklahoma
                                              Subclass)

              141.    Plaintiff incorporates by reference paragraphs 1-12, 13-24, and 28-111 as if

      fully set forth herein.

              142.    Pursuant to the FTC Act, 15 U.S.C. § 45(a), Defendants had a duty to Plaintiff

      and the Class to provide fair and adequate computer systems and data security to safeguard the

      Personal and Medical Information of Plaintiff and the Class.

              143.    Defendants are entities covered by HIPAA, 45 C.F.R. §160.102, and as such

      are required to comply with the HIPAA’s Privacy Rule and Security Rule. HIPAA requires

      Defendants to “reasonably protect” confidential data from “any intentional or unintentional

      use or disclosure” and to “have in place appropriate administrative, technical, and physical

      safeguards to protect the privacy of protected health information.” 45 C.F.R. § 164.530(c)(1).

      HIPAA also requires Defendants to obtain satisfactory assurances that their business associates

      would appropriately safeguard the protected health information they receive or create on behalf

      of the Defendants. 45 C.F.R. §§ 164.502(e), 164.504(e), 164.532(d) and (e). The confidential

      data at issue in this case constitutes “protected health information” within the meaning of

      HIPAA.

              144.    HIPAA further requires Defendants to disclose the unauthorized access and

      theft of the protected health information of Plaintiff and the Class “without unreasonable

      delay” so that Plaintiff and Class members could take appropriate measures to mitigate


                                                    38
Case 0:21-cv-60111-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 39 of 54




      damages, protect against adverse consequences, and thwart future misuse of their personal

      information. See 45 C.F.R. §§ 164.404, 164.406, and 164.410.

             145.    The FTC Act prohibits “unfair practices in or affecting commerce,” including,

      as interpreted and enforced by the FTC, the unfair act or practice by businesses, such as

      Defendants, of failing to use reasonable measures to protect Personal and Medical Information.

      The FTC publications and orders described above also formed part of the basis of Defendants’

      duty in this regard.

             146.    Defendants gathered and stored the Personal and Medical Information of

      Plaintiff and the Class as part of their business of soliciting their services to their patients,

      which solicitations and services affect commerce.

             147.    Defendants violated the FTC Act by failing to use reasonable measures to

      protect the Personal and Medical Information of Plaintiff and the Class and by not complying

      with applicable industry standards, as described herein.

             148.    Defendants breached their duties to Plaintiff and the Class under the FTC Act

      and HIPAA by failing to provide fair, reasonable, or adequate computer systems and/or data

      security practices to safeguard Plaintiff’s and Class members’ Personal and Medical

      Information, and by failing to provide prompt notice without reasonable delay.

             149.    Defendants’ failure to comply with applicable laws and regulations constitutes

      negligence per se.

             150.    Plaintiff and the Class are within the class of persons that HIPAA and the FTC

      Act were intended to protect.




                                                     39
Case 0:21-cv-60111-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 40 of 54




             151.      The harm that occurred as a result of the Data Breach is the type of harm the

      FTC Act and HIPAA were intended to guard against.

             152.      Defendants breached their duties to Plaintiff and the Class under these laws by

      failing to provide fair, reasonable, or adequate computer systems and data security practices to

      safeguard Plaintiff’s and the Class’s Personal and Medical Information.

             153.      Additionally, Defendants had a duty to promptly notify Breach Victims of the

      Data Breach. For instance, HIPAA required Defendants to notify victims of the Breach within

      60 days of the discovery of the Data Breach. Defendants did not notify Plaintiff or Class

      members of the Data Breach until around December 16, 2020.

             154.      Defendants knew on or before June 17, 2020, that unauthorized persons had

      accessed and/or viewed or were reasonably likely to have accessed and/or viewed private,

      protected, personal information of Plaintiff and the Class.

             155.      Defendants breached their duties to Plaintiff and the Class by unreasonably

      delaying and failing to provide notice expeditiously and/or as soon as practicable to Plaintiff

      and the Class of the Data Breach.

             156.      Defendants’ violation of the FTC Act and HIPAA constitutes negligence per

      se.

             157.      As a direct and proximate result of Defendants’ negligence per se, Plaintiff and

      the Class have suffered, and continue to suffer, damages arising from the Data Breach, as

      alleged above.

             158.      The injury and harm that Plaintiff and Class members suffered (as alleged

      above) was the direct and proximate result of Defendants’ negligence per se.



                                                      40
Case 0:21-cv-60111-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 41 of 54




              159.    Plaintiff and the Class have suffered injury and are entitled to damages in

      amounts to be proven at trial.

                                      THIRD CAUSE OF ACTION
                                        UNJUST ENRICHMENT
         (On Behalf of Plaintiff and the Class or, alternatively, Plaintiff and the Oklahoma
                                              Subclass)

              160.    Plaintiff incorporates by reference paragraphs 1-12, 13-24, and 28-111 as if

      fully set forth herein.

              161.    Plaintiff and the Class bring this claim in the alternative to all other claims and

      remedies at law.

              162.    Plaintiff and Class members conferred a monetary benefit upon Defendants in

      the form of monetary payments to obtain medical services from Defendants.

              163.    Defendants collected, maintained, and stored the Personal and Medical

      Information of Plaintiff and Class members and, as such, Defendants had direct knowledge of

      the monetary benefits conferred upon them by Plaintiff and Class members.

              164.    Defendants, by way of their affirmative actions and omissions, including their

      knowing violations of their express or implied contracts with Plaintiff and the Class members,

      knowingly and deliberately enriched themselves by saving the costs they reasonably and

      contractually should have expended on HIPAA compliance and reasonable data privacy and

      security measures to secure Plaintiff’s and Class members’ Personal and Medical Information.

              165.    Instead of providing a reasonable level of security, training, and protocols that

      would have prevented the Data Breach, as described above and as is common industry practice

      among companies entrusted with similar Personal and Medical Information, Defendants, upon




                                                      41
Case 0:21-cv-60111-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 42 of 54




      information and belief, instead consciously and opportunistically calculated to increase their

      own profits at the expense of Plaintiff and Class members.

              166.      As a direct and proximate result of Defendants’ decision to profit rather than

      provide adequate data security, Plaintiff and Class members suffered and continue to suffer

      actual damages in (i) the amount of the savings and costs Defendants reasonably and

      contractually should have expended on data security measures to secure Plaintiff’s Personal

      and Medical Information, (ii) time and expenses mitigating harms, (iii) diminished value of

      Personal and Medical Information, (iv) loss of privacy, and (v) an increased risk of future

      identity theft.

              167.      Defendants, upon information and belief, have therefore engaged in

      opportunistic, unethical, and immoral conduct by profiting from conduct that they knew would

      create a significant and highly likely risk of substantial and certainly impending harm to

      Plaintiff and the Class in direct violation of Plaintiff’ and Class members’ legally protected

      interests. As such, it would be inequitable, unconscionable, and unlawful to permit Defendants

      to retain the benefits they derived as a consequence of their breach.

              168.      Accordingly, Plaintiff and the Class are entitled to relief in the form of

      restitution and disgorgement of all ill-gotten gains, which should be put into a common fund

      to be distributed to Plaintiff and the Class.

                                     FOURTH CAUSE OF ACTION
                                       BREACH OF CONTRACT
         (On Behalf of Plaintiff and the Class or, alternatively, Plaintiff and the Oklahoma
                                              Subclass)

              169.      Plaintiff incorporates by reference paragraphs 1-12, 13-24, and 28-111 as if

      fully set forth herein.


                                                      42
Case 0:21-cv-60111-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 43 of 54




              170.    Plaintiff and the Class entered into contracts with Defendants and provided

      payment to Defendants in exchange for Defendants’ provision of medical services.

              171.    The promises and representations described above relating to compliance with

      HIPAA and industry practices, and about Defendants’ concern for their patients’ privacy

      rights, became terms of the contract between them and their patients, including Plaintiff and

      the Class.

              172.    Defendants breached these promises by failing to comply with HIPAA and

      reasonable industry practices.

              173.    As a result of Defendants’ breach of these terms, Plaintiff and the Class have

      been seriously harmed and put at grave risk of debilitating future harms.

              174.    Plaintiff and Class members are therefore entitled to damages in an amount to

      be determined at trial.

                                     FIFTH CAUSE OF ACTION
       BREACH OF IMPLIED CONTRACT (ALTERNATIVELY TO THE FOURTH CAUSE OF ACTION)
        (On Behalf of Plaintiff and the Class or, alternatively, Plaintiff and the Oklahoma
                                             Subclass)

              175.    Plaintiff incorporates by reference paragraphs 1-12, 13-24, and 28-111 as if

      fully set forth herein.

              176.    When Plaintiff and the Class members provided their Personal and Medical

      Information to Defendants when seeking medical services, they entered into implied contracts

      in which Defendants agreed to comply with their statutory and common law duties to protect

      Plaintiff’s and Class members’ Personal and Medical Information and to timely notify them in

      the event of a data breach.




                                                    43
Case 0:21-cv-60111-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 44 of 54




             177.    Defendants required their patients to provide Personal and Medical Information

      in order to receive medical services from their affiliate doctors and clinicians.

             178.    Defendants affirmatively represented that they collected and stored the Personal

      and Medical Information of Plaintiff and the members of the Class in compliance with HIPAA

      and other statutory and common law duties, and using reasonable, industry standard means.

             179.    Based on the implicit understanding and also on Defendants’ representations

      (as described above), Plaintiff and the Class accepted Defendants’ offers and provided

      Defendants with their Personal and Medical Information.

             180.    Plaintiff and Class members would not have provided their Personal and

      Medical Information to Defendants had they known that Defendants would not safeguard their

      Personal and Medical Information as promised or provide timely notice of a data breach.

             181.    Plaintiff and Class members fully performed their obligations under the implied

      contracts with Defendants.

             182.    Defendants breached the implied contracts by failing to safeguard Plaintiff’s

      and Class members’ Personal and Medical Information and failing to provide them with timely

      and accurate notice of the Data Breach.

             183.    The losses and damages Plaintiff and Class members sustained (as described

      above) were the direct and proximate result of Defendants’ breach of the implied contract with

      Plaintiff and Class members.




                                                     44
Case 0:21-cv-60111-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 45 of 54




                                      SIXTH CAUSE OF ACTION
               BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING
         (On Behalf of Plaintiff and the Class or, alternatively, Plaintiff and the Oklahoma
                                              Subclass)

              184.    Plaintiff incorporates by reference paragraphs 1-12, 13-24, and 28-111 as if

      fully set forth herein.

              185.    As described above, Defendants made promises and representations to Plaintiff

      and the Class that they would comply with HIPAA and other applicable laws and industry best

      practices.

              186.    These promises and representations became a part of the contract between

      Defendants and Plaintiff and the Class.

              187.    While Defendants had discretion in the specifics of how they met the applicable

      laws and industry standards, this discretion was governed by an implied covenant of good faith

      and fair dealing.

              188.    Defendants breached this implied covenant when they engaged in acts and/or

      omissions that are declared unfair trade practices by the FTC and state statutes and regulations

      (including Oklahoma’s UCL), and when they engaged in unlawful practices under HIPAA.

      These acts and omissions included: representing that they would maintain adequate data

      privacy and security practices and procedures to safeguard the Personal and Medical

      Information from unauthorized disclosures, releases, data breaches, and theft; omitting,

      suppressing, and concealing the material fact of the inadequacy of the privacy and security

      protections for the Class’s Personal and Medical Information; and failing to disclose to the

      Class at the time they provided their Personal and Medical Information to them that




                                                    45
Case 0:21-cv-60111-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 46 of 54




      Defendants’ data security systems and protocols, including training, auditing, and testing of

      employees, failed to meet applicable legal and industry standards.

             189.    Plaintiff and Class members did all or substantially all of the significant things

      that the contract required them to do.

             190.    Likewise, all conditions required for Defendants’ performance were met.

             191.    Defendants’ acts and omissions unfairly interfered with Plaintiff’s and Class

      Members’ rights to receive the full benefit of their contracts.

             192.    Plaintiff and Class Members have been harmed by Defendants’ breach of this

      implied covenant in the many ways described above, including overpayment for services, the

      purchase of identity theft monitoring services not provided by Defendants, imminent risk of

      certainly impending and devastating identity theft that exists now that cyber criminals have

      their Personal and Medical Information, and the attendant long-term expenses of attempting to

      mitigate and insure against these risks.

             193.    Defendants are liable for this breach of these implied covenants, whether or not

      they are found to have breached any specific express contractual term.

             194.    Plaintiff and Class members are entitled to damages, including compensatory

      damages and restitution, declaratory and injunctive relief, and attorney fees, costs, and

      expenses.




                                                     46
Case 0:21-cv-60111-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 47 of 54




                                     SEVENTH CAUSE OF ACTION
                     VIOLATIONS OF OKLAHOMA CONSUMER PROTECTION ACT
                            OKLA. STAT., TIT. 15, CH. 20 §§ 751, ET SEQ
         (On Behalf of Plaintiff and the Class or, alternatively, Plaintiff and the Oklahoma
                                              Subclass)

              195.    Plaintiff incorporates by reference paragraphs 1-12, 13-24, and 28-111 as if

      fully set forth herein.

              196.    Defendants are “persons,” as defined by Okla. Stat. tit. 15, § 752(1).

              197.    Defendants offer, sell, and distribute goods, services, and other things of value

      which constitute “consumer transactions” as meant by Okla. Stat. tit. 15, § 752(2).

              198.    Defendants, in the course of their business, engaged in unlawful practices in

      violation of Okla. Stat. tit. 15, § 753, including the following:

                  a. Making false representations, knowingly or with reason to know, as to the

                      characteristics, uses, and benefits of the subjects of their consumer transactions,

                      in violation of Okla. Stat. tit. 15, § 753(5);

                  b. Representing, knowingly or with reason to know, that the subjects of their

                      consumer transactions were of a particular standard when they were of another,

                      in violation of Okla. Stat. tit 15, § 753(7);

                  c. Advertising, knowingly or with reason to know, the subjects of their consumer

                      transactions with intent not to sell as advertised, in violation of Okla. Stat. tit

                      15, § 753(8);

                  d. Committing unfair trade practices that offend established public policy and

                      were immoral, unethical, oppressive, unscrupulous, and substantially injurious




                                                       47
Case 0:21-cv-60111-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 48 of 54




                   to consumers as defined by section 752(14), in violation of Okla. Stat. tit. 15, §

                   753(20); and

               e. Committing deceptive trade practices that deceived or could reasonably be

                   expected to deceive or mislead a person to the detriment of that person as

                   defined by section 752(13), in violation of Okla. Stat. tit. 15, § 753(20).

            199.   Defendants’ unlawful practices include:

               a. Failing to implement and maintain reasonable security and privacy measures to

                   protect Plaintiff’s and Class members’ Personal and Medical Information,

                   which was a direct and proximate cause of the Data Breach;

               b. Failing to identify foreseeable security and privacy risks, remediate identified

                   security and privacy risks, and adequately improve security and privacy

                   measures following previous data incidents in the healthcare industry, which

                   was a direct and proximate cause of the Data Breach;

               c. Failing to comply with common law and statutory duties pertaining to the

                   security and privacy of Plaintiff’s and Class members’ Personal and Medical

                   Information, including duties imposed by the FTC Act and HIPAA;

               d. Misrepresenting that they would protect the privacy and confidentiality of

                   Plaintiff’s and Class members’ Personal and Medical Information, including by

                   implementing and maintaining reasonable security measures;

               e. Misrepresenting that they would comply with common law and statutory duties

                   pertaining to the security and privacy of Plaintiff’s and Class members’




                                                  48
Case 0:21-cv-60111-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 49 of 54




                     Personal and Medical Information, including duties imposed by the FTC Act

                     and HIPAA;

                 f. Omitting, suppressing, and concealing the material fact that they did not

                     reasonably or adequately secure Plaintiff’s and Class members’ Personal and

                     Medical Information; and

                 g. Omitting, suppressing, and concealing the material fact that they did not comply

                     with common law and statutory duties pertaining to the security and privacy of

                     Plaintiff’s and Class members’ Personal and Medical Information, including

                     duties imposed by the FTC Act and HIPAA.

             200.    Defendants’ representations and omissions were material because they were

      likely to deceive reasonable patient consumers about the adequacy of Defendants’ data security

      and ability to protect the confidentiality of their Personal and Medical Information.

             201.    Defendants intended to mislead Plaintiff and Class members and induce them

      to rely on their misrepresentations and omissions.

             202.    Had Defendants disclosed to Plaintiff and Class members that their data security

      protocols and business emails (where highly sensitive personal data was exchanged and/or

      stored) were not secure and, thus, vulnerable to attack, Defendants would not have been able

      to continue in business and they would have been forced to adopt reasonable data security

      measures and comply with the law.

             203.    The above unlawful practices and acts by Defendants were immoral, unethical,

      oppressive, unscrupulous, and substantially injurious. These acts caused substantial and

      continuous injury to Plaintiff and Class members.



                                                    49
Case 0:21-cv-60111-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 50 of 54




                204.   Defendants acted intentionally, knowingly, and maliciously to violate

      Oklahoma’s Consumer Protection Act, and recklessly disregarded Plaintiff’s and the Class

      members’ rights.

                205.   As a direct and proximate result of Defendants’ unlawful practices, Plaintiff and

      Class members have suffered and will continue to suffer injury, ascertainable losses of money

      or property, and monetary and non-monetary damages, including time and expenses related to

      monitoring their credit and medical accounts; an increased, imminent risk of fraud and identity

      theft; and loss of value of their Personal and Medical Information.

                206.   Plaintiff and Class members seek all monetary and non-monetary relief allowed

      by law, including actual damages, civil penalties, and attorneys’ fees and costs.

                                      EIGHT CAUSE OF ACTION
                              DECLARATORY AND INJUNCTIVE RELIEF
         (On Behalf of Plaintiff and the Class or, alternatively, Plaintiff and the Oklahoma
                                              Subclass)

                207.   This count is brought under the Federal Declaratory Judgment Act, 28 U.S.C.

      § 2201.

                208.   As previously alleged, Plaintiff and members of the Class are entered into

      contracts with Defendants, which contracts required Defendants to provide adequate security

      for the Personal and Medical Information they collected from Plaintiff and the Class.

                209.   Defendants owe a duty of care to Plaintiff and Class members that require them

      to adequately secure Plaintiff’s and Class members’ Personal and Medical Information.

                210.   Defendants still possess the Personal and Medical Information of Plaintiff and

      the Class members.




                                                      50
Case 0:21-cv-60111-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 51 of 54




             211.    Defendants have not satisfied their contractual obligations and legal duties to

      Plaintiff and the Class members.

             212.    Since the Data Breach, Defendants have not yet announced any changes to their

      data security infrastructure, processes or procedures to fix the vulnerabilities in their computer

      systems and/or security practices which permitted the Data Breach to occur and go undetected

      for months and, thereby, prevent further attacks.

             213.    Defendants have not satisfied their contractual obligations and legal duties to

      Plaintiff and the Class. In fact, now that Defendants’ insufficient data security is known to

      hackers, the Personal and Medical Information in Defendants’ possession is even more

      vulnerable to cyberattack.

             214.    Actual harm has arisen in the wake of the Data Breach regarding Defendants’

      contractual obligations and duties of care to provide security measures to Plaintiff and the

      members of the Class. Further, Plaintiff and the members of the Class are at risk of additional

      or further harm due to the exposure of their Personal and Medical Information and Defendants’

      failure to address the security failings that lead to such exposure.

             215.    There is no reason to believe that Defendants’ security measures are any more

      adequate now than they were before the breach to meet Defendants’ contractual obligations

      and legal duties.

             216.    Plaintiff and the Class, therefore, seek a declaration (1) that Defendants’

      existing security measures do not comply with their contractual obligations and duties of care

      to provide adequate security, and (2) that to comply with their contractual obligations and




                                                     51
Case 0:21-cv-60111-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 52 of 54




      duties of care, Defendants must implement and maintain reasonable security measures,

      including, but not limited to:

                     a. Ordering that Defendants engage third-party security auditors/penetration

                         testers as well as internal security personnel to conduct testing, including

                         simulated attacks, penetration tests, and audits on Defendants’ systems on

                         a periodic basis, and ordering Defendants to promptly correct any problems

                         or issues detected by such third-party security auditors;

                     b. Ordering that Defendants engage third-party security auditors and internal

                         personnel to run automated security monitoring;

                     c. Ordering that Defendants audit, test, and train their security personnel

                         regarding any new or modified procedures;

                     d. Ordering that Defendants segment customer data by, among other things,

                         creating firewalls and access controls so that if one area of Defendants’

                         systems is compromised, hackers cannot gain access to other portions of

                         Defendants’ systems;

                     e. Ordering that Defendants cease transmitting Personal and Medical

                         Information via unencrypted email;

                     f. Ordering that Defendants cease storing Personal and Medical Information

                         in email accounts;

                     g. Ordering that Defendants purge, delete, and destroy, in a reasonably secure

                         manner, customer data not necessary for their provisions of services;




                                                    52
Case 0:21-cv-60111-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 53 of 54




                   h. Ordering that Defendants conduct regular database scanning and security

                      checks; and

                   i. Ordering that Defendants routinely and continually conduct internal

                      training and education to inform internal security personnel how to identify

                      and contain a breach when it occurs and what to do in response to a breach.

                                        PRAYER FOR RELIEF

             WHEREFORE, Plaintiff and the Class pray for judgment against Defendants as

      follows:

                   a. An order certifying this action as a class action under Fed. R. Civ. P. 23,

                      defining the Class as requested herein, appointing the undersigned as

                      Class counsel, and finding that Plaintiff is a proper representative of the

                      Class requested herein;

                   b. A judgment in favor of Plaintiff and the Class awarding them appropriate

                      monetary relief, including actual damages, punitive damages, attorney

                      fees, expenses, costs, and such other and further relief as is just and

                      proper;

                   c. An order providing injunctive and other equitable relief as necessary to

                      protect the interests of the Class as requested herein;

                   d. An order requiring Defendants to pay the costs involved in notifying the

                      Class members about the judgment and administering the claims process;




                                                  53
Case 0:21-cv-60111-XXXX Document 1 Entered on FLSD Docket 01/18/2021 Page 54 of 54




                    e. A judgment in favor of Plaintiff and the Class awarding them pre-

                          judgment and post-judgment interest, reasonable attorneys’ fees, costs and

                          expenses as allowable by law; and

                    f. An award of such other and further relief as this Court may deem just and

                          proper.

                                            DEMAND FOR JURY TRIAL

             Plaintiff hereby demands a trial by jury on all appropriate issues raised in this Class

      Action Complaint.

      Dated: January 18, 2021                              Respectfully submitted,
                                                           _/s/ Michael S. Hill_____
                                                           #Michael S. Hill
                                                           Florida Bar #37068
                                                           MENZER & HILL, P.A.
                                                           7280 W. Palmetto Park Road, Suite 203
                                                           Boca Raton, FL 33433
                                                           (561)-327-7205
                                                           (561)-880-8449 (facsimile)
                                                           mhill@menzerhill.com

                                                           *William B. Federman, OBA #2853
                                                           FEDERMAN & SHERWOOD
                                                           10205 N. Pennsylvania Ave.
                                                           Oklahoma City, Oklahoma 73120
                                                           (405) 235-1560
                                                           (405) 239-2112 (facsimile)
                                                           wbf@federmanlaw.com

                                                           Counsel for Plaintiff and the Putative
                                                           Class
                                                           *Pro Hac Vice Application Forthcoming
                                                           #Local counsel




                                                    54
